PeR Curiam.
Assignments of error brought forward in defendant’s brief are based on exceptions (1) to the overruling of his motion for judgment of nonsuit and (2) to designated portions of the charge. It is quite plain that the court’s action in overruling defendant’s motion for judgment of nonsuit was correct; and careful consideration of each assignment directed to a designated portion of the charge fails to disclose prejudicial error.
It is noted that defendant contends that the court erred in failing to charge the jury in certain respects set forth in his brief. However, the appeal presents no question of law relating to these matters; for these contentions are not based on any exception or assignment of error. Rigsbee v. Perkins, 242 N.C. 502, 87 S.E. 2d 926; Moore v. Crosswell, 240 N.C. 473, 82 S.E. 2d 208.
No error.
Parker, J., not sitting.